Citation Nr: 1043245	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident (CVA), including as secondary to 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1978 
to June 1981.  The Veteran also had unverified reserve component 
service.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a videoconference hearing before the Board.  
The Veteran did not report for the scheduled hearing in March 
2010.  The request for a hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(c), (e) (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the claims 
file reflects that VA treatment records are primarily from 
September 11, 2006, forward.   These records disclose that the 
Veteran's CVA occurred the day before, on September 10, 2006.  
The Veteran may have been seen by Dr. D.S.S. at the VA Medical 
Center in Mountain Home, Tennessee, on September 10, 2006.  The 
records of the Veteran's September 2006 VA hospitalization 
admission appear incomplete, and do not include an admission 
history and physical, an intake or emergency department report, 
admission note, or any clinical records of Dr. D.S.S., other than 
referrals for various consults.  The fact that the records of the 
September 2006 VA hospitalization are incomplete, and that 
September 10, 2006, records appear to be missing, requires 
remand.  

The file does not establish where the Veteran was treated during 
the period between her service discharge in 1981 and September 
2006, except that there is a record of a 1986 VA hospitalization.  
Since records of medical treatment generally include a blood 
pressure reading, any available treatment records prior to 
September 2006 would be pertinent to the Veteran's claim for 
service connection for hypertension.  The RO should associate any 
VA treatment records for the Veteran from 1981 through September 
2006 (other than the 1986 VA records associated with the claims 
file) with the claims file(s).  If no VA records exist for this 
period, the RO should clearly indicate this fact.  The Veteran 
should be afforded the opportunity to identify providers who 
treated her for her hypertension following service.  

The Board finds that a VA medical examination would assist in the 
proper adjudication of these claims.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical 
examination in a service-connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Although the Veteran's service treatment records (STRs) do not 
contain any abnormal blood pressure readings, the Veteran did 
indicate on several occasions that she had high blood pressure- 
on an August 1979 dental care questionnaire and on her April 1981 
separation examination questionnaire.  The August 1979 dental 
care questionnaire has "under control" written in pencil and 
underlined in red marker.  The author of this note is unclear as 
the Veteran's responses are in black pen and no other individual 
signed the form.  Additionally, there is one record from July 
1978 indicating a "shaking problem" with a diagnosis of rule 
out seizure disorder.  This record indicates referral for an EEG; 
however there is no indication in the STRs whether this test was 
performed or its results.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records 
from June 1981 to September 2006.  Relevant 
records in this case include any record which 
includes a notation of a blood pressure 
reading.  
   Obtain complete records of VA treatment on 
September 10, 2006, and complete computerized 
records of the Veteran's September 2006 VA 
hospitalization, including VA emergency 
department treatment, if provided.  
   If no VA clinical records other than those 
dated in 1986 and from September 2006 are 
available, please make a statement to that 
effect for the claims file.

2.  Afford the Veteran an opportunity to 
identify non-VA providers who treated her for 
hypertension, especially proximate to service 
discharge in 1981.  Afford the Veteran an 
opportunity to identify each non-VA facility 
at which she received emergency treatment in 
September 2006, if such treatment was 
rendered.  Advise the Veteran of the types of 
alternative evidence, such as employment 
records, that might be relevant to support 
her claim.

3.  Schedule the Veteran for a medical 
examination to determine the etiology of her 
hypertension and CVA.  The examiner should 
review the service treatment records, post-
service clinical and non-clinical records, 
and other evidence obtained on Remand.  The 
examiner should discuss the review of the 
evidence associated with the claims file(s).

(a)  The examiner should be asked to opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the Veteran's 
hypertension (1) initially manifested during 
her military service from June 1978 to June 
1981; or (2) alternatively, manifested within 
the one-year presumptive period following 
service, i.e., prior to June 1982.  
   If the examiner concludes that the 
Veteran's hypertension pre-existed her 
military service from June 1978 to June 1981, 
the examiner should opine whether it is 
at least as likely as not (i.e., 50 percent 
probability) that the Veteran's hypertension 
was aggravated (that is, permanently 
increased in severity) during her active 
service.  

(b)  The examiner should discuss service 
treatment records which reflect that the 
Veteran had a complaint of a "shaking 
problem" in service in 1978, and should 
opine whether it is at least as likely as not 
(i.e., 50 percent probability) that the 
Veteran's 2006 CVA (1) is related to a 
complaint of a "shaking problem" observed 
in service; or, (2) is secondary to her 
hypertension, if the examiner concludes that 
hypertension was first manifested in service 
or was aggravated in service.
 
All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale for 
each opinion expressed, whether favorable or 
unfavorable.  If the examiner cannot provide 
any requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  


4.  Advise the Veteran that failure to report 
for her medical examination, without good 
cause, may have adverse consequences on her 
claim.

5.  Readjudicate the claim for service 
connection for hypertension and the residuals 
of a CVA in light of the additional evidence.  
If the claims are not granted to her 
satisfaction, send her and her representative 
a SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further consideration of this 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


